DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 2/22/2022.  Claims 1, 4-5, 7, 11, 13, 15, 20 are amended and claims 1, 4-7, 9-11, 13-16, 18-25 are currently pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 13-16, 18-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub.  2015/0212329 to Sugihara et al. (hereinafter Sugihara; previously cited) in view of US Pat. No. 8,109,629 to Howell (hereinafter Howell; previously cited).
Regarding claim 1, Sugihara discloses eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) comprising: a frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) configured to support an optical element (lens of front part 30, Fig. 1-4), wherein the frame has a first side (a first temple part 10 side, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and a second side a second temple part 20 side, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); a processor disposed in the eyewear and configured to operate the eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]); a first temple (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the first side of the frame, the first temple comprising a first portion (temple portion of frame 30 having connector CF2, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the frame and a second portion (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) releasably connected to the first portion (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the first temple having a concealed state and an exposed state (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); and an electronic device (e.g. circuit board 14 and display 50, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) disposed in the releasably connected second portion, a first electrical connector (electrical connector CF1 implied by “when the temple tip part 12 is connected to the temple part 10 through the connection section CP3, power supplied from the battery 16 provided to the temple tip part 12 is supplied to the circuit board 14 through connection lines LB1 to LB4 to drive the electrical parts mounted on the circuit board 14”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) coupled to the first portion of the first temple, and a second electrical connector (electrical connector CP1 implied by “when the temple tip part 12 is connected to the temple part 10 through the connection section CP3, power supplied from the battery 16 provided to the temple tip part 12 is supplied to the circuit board 14 through connection lines LB1 to LB4 to drive the electrical parts mounted on the circuit board 14”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) coupled to the second portion of the first temple and to the electronic device ([0220]), wherein the second electrical connector is configured to electrically connect with the 
In [0236]-[0248], Sugihara discloses “the detection section 310 detects the type of temple part connected to the right side or the left side of the front part” and “[t]he processing section 300 performs a process based on the detection result of the detection section 310”.  The processing section 300 is not clearly disclosed as itself located in any particular section, except in an alternative embodiment in which the processing sections 300-1 and 300-2 are disclosed as located in respective temple parts.  In the embodiment of Figs. 21A and 21B, the processing unit is not distributed and thus is located in either the frame 30 or one of the temple parts.  Therefore, regardless of which location the processing unit is located, the processing unit is connected to a temple part via a temple connection.

    PNG
    media_image1.png
    184
    551
    media_image1.png
    Greyscale

Sugihara discloses the claimed invention as cited above though does not explicitly disclose: a processing unit in the frame.
Howell discloses (“the one or more electrical components can be placed at the endpiece and thereby communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector.”, Figs. 11-12; col. 25, ln. 31-col. 27, ln. 44).

Regarding claim 4, Sugihara discloses the first electrical connector is embedded within the first portion of the first temple (Figs. 12A-12B, 15A-15B, 16A-16B), such that the first electrical connector is concealed from an exterior of the eyewear in the concealed state of the first temple when the second portion covers the first electrical connector (Fig. 12A-12B, 15A-15B, 16A-16B), and is exposed to the exterior of the eyewear in the exposed state of the first temple when the second portion does not cover the first electrical connector (Fig. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 5, Sugihara discloses the second electrical connector is exposed from an exterior of the eyewear in the exposed state (Fig. 15A-15B).
Regarding claim 6, Sugihara discloses the electronic device is an active component (e.g. integrated circuit, battery, and/or display device, Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 7, Sugihara discloses the electronic device comprises a battery (battery, Figs. 12A-12B, 15A-15B, 16A-16B), and a light configured to be powered by the battery (display device and the battery is the only disclosed power supply, Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 9, Sugihara discloses the electronic device comprises a sensor (“When the processing section 300 has determined that the temple part 20 provided with a sensor (e.g., GPS sensor or acceleration sensor) has been connected to the front part 30, the processing section 300 performs a process corresponding to the sensor”; [0242]).
Regarding claim 10, Sugihara discloses the electronic device is a passive component (wiring, Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 11, Sugihara discloses the processor is configured to receive power from the electronic device in the releasably connected second portion (battery configuration; Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 13, Sugihara discloses the first and second electrical connectors are cable- type connectors (terminals CF1, CP1, TF1, TP2, Figs. 3B).
Regarding claim 14, Sugihara discloses a second temple adjacent the second side of the frame, wherein outer dimensions of the second temple are the same as outer dimensions of the first temple when the second portion of the first temple is connected to the first portion of the first temple (Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 15, Sugihara discloses a method of configuring eyewear, the eyewear having a frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), a processor configured to operate the eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) and a temple (a first temple part 10, a second temple part 20, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) comprising a first portion (temple portion of frame 30 having connector CF2, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the frame and a second portion (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) releasably connected to the first portion (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the method comprising: removing the second portion of the temple from the first portion of the temple (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the first portion including a first electronic component (imager 32, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) coupled to a first electrical connector (CF1; Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and the second portion including a second electronic component (battery and/or display, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) coupled to a second electrical connector (CP1; Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) configured to mate with the first electrical connector (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 

    PNG
    media_image1.png
    184
    551
    media_image1.png
    Greyscale

Sugihara discloses the claimed invention as cited above though does not explicitly disclose: a processing unit in the frame.
Howell discloses (“the one or more electrical components can be placed at the endpiece and thereby communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector.”, Figs. 11-12; col. 25, ln. 31-col. 27, ln. 44).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to electrical components in the frame as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to “communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector” (col. 25, ll. 31-44).
Regarding claim 16, Sugihara discloses the second electronic component comprises a battery, wherein the method includes recharging the battery, and then reattaching the second portion to the first portion (“The battery 16 provided to the temple tip part 12 can be charged using a charging device or the like by removing the temple tip part 12 from the temple part 10”; [0220]).
Regarding claim 18, Sugihara discloses the method includes attaching a different said second portion to the first portion of the temple (“the right temple part and the left temple part can be interchanged by interchanging the temple parts 10 and 20”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]).
Regarding claim 19, Sugihara discloses the method includes independently operating the second electronic component when the second portion is removed from the first portion (interchanging process makes the operation of the temple pieces agnostic as to the connecting portion CF1 and CF2, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]).  Further, it can be said that a battery operates to store energy and whether the battery is connected or not to a connecting portion CF1 or CF2, the battery continues to store energy.
Regarding claims 21 and 23 and 25, Sugihara discloses a camera (imager 32, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and left and right cameras ([0231]).
Sugihara discloses the claimed invention as cited above though does not explicitly disclose a camera disposed in the releasably connected second portion.
Howell discloses a camera disposed in the releasably connected second portion (col. 10, ln. 51-col. 11, ln. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to  provide cameras in the detachable portions as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to provide images with parallax (Sugihara [0231]) for binocular display embodiments and allow for interchangeability of devices for customized user applications.
Regarding claims 22 and 24, Sugihara discloses the claimed invention as cited above though does not explicitly disclose a speaker disposed in the releasably connected second portion.
Howell discloses a speaker disposed in the releasably connected second portion (Figs. 3D-3E; col. 18, ll. 44-63).
.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Howell as applied to Claim 19 and further in view of US Pat. No. 8,491,118 to Waters (hereinafter Waters).
Sugihara discloses “that the eyeglass-type wearable device according to one embodiment of the invention may have a configuration in which the display device is not provided, or may have a configuration in which a device other than the imaging device and the display device can be mounted in a wearable manner” ([0136]). Further, Sugihara discloses a configuration in which the display 50 and battery are removable together (Figs. 10A-10C) and thus configured to be disconnected. 
Sugihara discloses the claimed invention as cited above though does not explicitly disclose: the second electronic component comprises an LED, wherein the method further comprises illuminating the LED when the second portion is physically separated from the first portion.
Waters discloses the second electronic component comprises an LED, wherein the method further comprises illuminating the LED when the second portion is physically separated from the first portion. (“The light mounts 18 are preferably compactly sized housings 109 for containing the high intensity LEDs 108 and at least one, and preferably two, small disc-shaped 
Waters discloses a standalone lighting unit that does not require additional circuitry and/or supporting structures from the spectacles frame.  Waters does not disclose the form factor and integration of electrical components disclosed by Sugihara and recited in the claim (e.g. coupling electronic components). Sugihara discloses “to improve the weight balance of the eyeglass-type wearable device, and provide an eyeglass-type wearable device… and can be comfortably used for a long time… the weight balance can be further improved by providing a battery in the temple tip part, or dividing the electrical unit between the right temple part and the left temple part”.  In other words, Sugihara provides the motivation for an artisan to provide electronic components in a form factor that is balanced, removable, and integrated within the balanced load of the spectacle frame.  Waters discloses a utility in providing a functional, in-tact illumination unit for integration into spectacles for the purposes of providing a reading aid. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the portions of previously cited references relied upon in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872